Exhibit 10(e)

UNIFORM MEMBER MARKETING AGREEMENT
POOL BASIS

          THIS AGREEMENT, made effective as of the 1st day of September 2001, by
and between MIDWEST AGRI-COMMODITIES COMPANY, a cooperative association
organized under the laws of the State of North Dakota (hereinafter referred to
as “MIDWEST”) and MINN-DAK FARMERS COOPERATIVE, a cooperative association
organized under the laws of the State of North Dakota (hereinafter referred to
as “PROCESSOR”).

WITNESSETH:

          WHEREAS, PROCESSOR is a producer-owned and producer-operated
agricultural cooperative which is organized and operated so as to adhere to the
provisions of Section 15(a) of the Agricultural Marketing Act (12 U.S.C., Sec.
1141j(a)), as amended, and the Capper-Volstead Act of 1922 (7 U.S.C., Sec. 291,
292), and which is engaged in the operation of one or more sugar beet processing
plants for the purposes of producing sugar, beet pulp, molasses, and related
products from sugar beets; and

          WHEREAS, MIDWEST is organized and operated so as to adhere to the
provisions of Section 15(a) of the Agricultural Marketing Act (12 U.S.C., Sec.
1141j(a)), as amended, and the Capper Volstead Act of 1922 (7 U.S.C., Sec.
291,292), for the mutual help and benefit of its processor-members for the
purposes of acting as a marketing agency for its members and of engaging in the
business of marketing the beet pulp, molasses, and related products produced by
its members; and

          WHEREAS, PROCESSOR wishes to participate with other members
(collectively the “Members”) and pooled contract patrons (“Patrons”) of MIDWEST
in developing and maintaining a dependable market for certain products produced
by PROCESSOR; and

          WHEREAS, MIDWEST and PROCESSOR desire to enter into a membership
marketing agreement on a pool basis.

          NOW, THEREFORE, in consideration of the above, subject to the
respective terms, conditions, and obligations of the PROCESSOR and MIDWEST
herein, MIDWEST and PROCESSOR agree as follows:

          1. Appointment of MIDWEST as Sales Agent. PROCESSOR appoints and
designates MIDWEST to act as its sole worldwide agent in the sale and marketing
of the following products (hereinafter collectively the “Co-Products”) produced
by PROCESSOR during the term of this Agreement:

--------------------------------------------------------------------------------



          (a) Beet pulp;
          (b) Molasses;
          (c) Separator Molasses Solubles;
          (d) Concentrated Separator By-Product; and
          (e) Any other product for which the Members of MIDWEST have, by
unanimous vote, created a separate pool.

          MIDWEST accepts such appointment and agrees to act as the sales agent
and pool administrator in accordance with the terms of this Agreement. PROCESSOR
agrees that MIDWEST may employ all such persons and agencies as it determines to
be necessary to carry out its obligations under this Agreement. MIDWEST agrees,
and is hereby empowered by PROCESSOR, to sell in its own name, and pass title
to, all Co-Products produced by PROCESSOR during the term of this Agreement to
such third party purchasers (hereinafter “Purchaser” or “Purchasers”), in such
markets, at such time or times, at such place or places, in such manner and on
such prices or terms as MIDWEST determines to be in the best interests of
PROCESSOR and the Members and Patrons of Midwest. It is understood and agreed
that this Agreement applies to all Co-Products produced by PROCESSOR in any
state or location.

          2. Billing and Collection. All sales made by MIDWEST shall be billed
on invoices of MIDWEST and all receipts shall be collected by MIDWEST.

          3. Product Pools. MIDWEST and PROCESSOR agree that the Co-Products to
be sold by MIDWEST hereunder shall be pooled for each crop year with products of
the Members of MIDWEST. Separate pools shall be maintained for each of the
Co-Products. Additional pools may be established by unanimous agreement of the
Members of MIDWEST to market new or related products developed by the Members
and Patrons. As sales are made, the proceeds received by MIDWEST from the sale
of the Co-Products received from PROCESSOR shall be deposited into the
appropriate pool, and shall be credited to PROCESSOR and the Members on the
basis of their respective pro rata shares, as defined below in this Section 3
(the “Pro-Rata Shares”), of the net proceeds of each sale. PROCESSOR’s share of
net proceeds as defined in Section 5 hereof and after adjustments for advances
paid under Section 6 hereof shall be distributed to PROCESSOR by MIDWEST as
rapidly as collection and accounting procedures permit.

          With respect to each pool year covered by this Agreement,
distributions of the net proceeds shall initially be based on MIDWEST’S best
estimate of the amount of Co-Product anticipated to be produced by each
participant in the pool, and shall be adjusted by MIDWEST periodically as
production figures are more precisely determined. Accordingly, the Pro-Rata
Share of PROCESSOR for each product pool shall be initially equal to a fraction
with PROCESSOR’s estimated annual production of that product to be pooled as the
numerator and total estimated annual pool production of that product for
PROCESSOR and the other MIDWEST Members and Patrons as the denominator. As soon
as the processing campaigns are concluded, and exact production is determined,
precise Pro-Rata Shares shall be established and any appropriate adjustments
shall be made among the pool participants.

--------------------------------------------------------------------------------



          4. MIDWEST’s Books and Records. MIDWEST shall keep accurate records of
sales and distribution of pool proceeds in accordance with sound and generally
accepted accounting practices. Said records shall be at all reasonable times
fully available for inspection by PROCESSOR. All records of the pools shall be
audited annually by MIDWEST’s regular Independent Certified Public Auditors and
the Audit report made available to PROCESSOR.

          5. Definition of Net Proceeds. The net proceeds for each product pool
shall be defined as the gross sales from such pool by MIDWEST, less:

          (a) All costs, charges or expenses directly attributable to the sale
of the Co-Product;
          (b) All costs of transportation and handling of the Co-Product,
including storage costs incurred by MIDWEST;
          (c) Insurance premiums paid by MIDWEST;
          (d) State feed inspection and all other fees and taxes incurred in the
marketing of the Co-Product;
          (e) All other direct and indirect charges or expenses, including
administrative and overhead, attributable to the sale of the Co-Product in the
operation of the product pools; and
          (f) All losses incurred by MIDWEST as a result of uncollectible
accounts receivable shall be allocated to the appropriate product pool and shall
be regarded as a marketing expense in determining the net proceeds of that
product pool.

          6. Budget and Advance of Marketing Costs. MIDWEST shall prepare a
monthly budget or estimate of all direct and indirect marketing costs for each
product pool. Each Member or Patron involved in the pool shall pay in advance
its estimated Pro-Rata share of such marketing costs for the month. In the
alternative, the PROCESSOR authorizes MIDWEST to borrow funds pursuant to its
bank line of credit to pay direct and indirect marketing costs, provided that
the Members and Patrons shall reimburse MIDWEST for the marketing expenses
incurred during the previous month no later than the 8th business day of the
following month.

          7. Product Warranties and Quality Standards; Handling of Product of
Substandard Quality. MIDWEST shall furnish to PROCESSOR from time to time with
Purchaser specifications for Co-Products prescribing standards and procedures
for quality control, storing and shipping of such product. Initially such
standards shall be those set forth on Schedule “A” attached hereto. PROCESSOR
shall observe and comply with any such specifications furnished by MIDWEST. In
addition, all Co-Products delivered to or at the order of MIDWEST shall conform
to quality and other standards that are prescribed by applicable state and
federal rules and regulations.

          Co-Product of substandard quality, as determined by MIDWEST, shall, on
the joint agreement of PROCESSOR and MIDWEST, or if no agreement has been
reached, at the option of Midwest: (a) be withheld from the pool and marketed by
Midwest with input from PROCESSOR on an individual agency basis with proceeds
from the sale of such Co-Product, less all direct and indirect selling expenses,
distributed to PROCESSOR, or (b) remain in the pool and be charged with the
additional costs relating to the substandard quality of the Co-Product.

--------------------------------------------------------------------------------



          8. Storage of Product. PROCESSOR shall store its Co-Products in tanks,
bins, and warehouses that are approved in advance by MIDWEST. At the earliest
reasonable time after processing commences each year and as soon as Co-Products
are placed in storage, PROCESSOR shall deliver regular inventory reports to
MIDWEST. All production included in the regular inventory report shall be
included in the pool for the appropriate crop year even though the Co-Products
remain on the property of the PROCESSOR. All on-site storage expenses and
on-site labor, materials, and other expenses incurred at the PROCESSOR
facilities for the preparation, loading and shipment of Co-Products produced by
PROCESSOR shall be paid directly by PROCESSOR and shall not be a pool expense.

          9. Risk of Loss, Insurance, and Indemnification. PROCESSOR covenants
and agrees that it shall bear the risk of loss of the Co-Products until the
Co-Products are transferred from the various PROCESSOR facilities to a common
carrier for delivery to MIDWEST or to the Purchaser. Until such time as the
Co-Products are turned over to a common carrier for delivery to MIDWEST or to
the Purchaser, PROCESSOR covenants and agrees, at its sole cost and at all times
during the term of this Agreement, to maintain in force an insurance policy or
policies covering loss, theft or damage to the Co-Products from any cause
whatsoever, in amounts not less than the full insurable value thereof, and
product liability insurance in amounts required by MIDWEST from time to time,
which product liability insurance shall name MIDWEST as an additional or named
insured. Said policies shall be taken out with responsible insurance companies,
and shall not be canceled or altered without ten days’ written notice to
MIDWEST. PROCESSOR shall furnish MIDWEST with certificates of insurance,
together with a summary of the terms and conditions of the policy or policies,
and the date on which they expire.

          From the time of the delivery of the Co-Products to a common carrier
at the various PROCESSOR facilities, MIDWEST shall, to the extent not already
covered by existing PROCESSOR insurance policies, maintain in force an insurance
policy or policies covering product liability and loss, theft or damage to the
Co-Products in amounts not less than the full insurable value of the
Co-Products. Premiums paid for any such insurance shall be a pool expense under
Section 5 of the Agreement.

          10. Logistics Function. MIDWEST shall be responsible for performing
all normal logistics functions relating to the shipment of Co-Products from
PROCESSOR’s plants. MIDWEST shall use its business judgment in determining the
factory, warehouse, Member, or Patron from which to draw product, considering
such factors as, but not limited to, car loadings, points of destination,
capacity of tanks or warehouses, and size of inventories stored therein. Direct
or indirect costs of MIDWEST associated with the performance of the logistics
function shall be allocated to PROCESSOR in accordance with Section 5 of this
Agreement.

          11. Information from PROCESSOR. PROCESSOR shall, whenever requested by
MIDWEST, furnish MIDWEST product production and related statistical data related
to the Co-Products, and shall make its books and records related to the
Co-Products and statistics available at all reasonable times for inspection by
MIDWEST. PROCESSOR further agrees, upon request of MIDWEST, to furnish MIDWEST
with samples of the Co-Products for grading or selling purposes. MIDWEST shall
furnish monthly performance reports of sales and operating costs against budget
no later than 15 working days from the end of the month.

--------------------------------------------------------------------------------



          12. Sales Promotion. MIDWEST agrees to do any and all things
reasonably necessary and proper to stimulate demand for the Co-Products in
efforts to improve the markets and proceeds related thereto.

          13. Term of Agreement: Termination.

          (a) Term. The term of this Agreement shall be for 2 (two) consecutive
crop years commencing on September 1, 2001 and continuing through August 31,
2003 (the “Initial Term”) and from year to year thereafter until terminated as
provided herein.

          (b) Termination. Either party has the right to terminate this
Agreement at the end of the Initial Term and thereafter by giving written notice
by registered mail to the other party of such termination as follows:

                    (i) Notice of termination to be effective at the conclusion
of the Initial Term shall be given prior to May 1, 2002;

                    (ii) Notice of termination to be effective at the conclusion
of a renewal term shall be given prior to May 1 of a given year to be effective
on August 31 of the subsequent year (e.g., notice given on April 30, 2004 is
effective August 31, 2005).

          (c) Breach by PROCESSOR. PROCESSOR agrees that MIDWEST shall have all
rights and remedies provided by law and in the Bylaws of MIDWEST in the event of
a breach or threatened breach by PROCESSOR of this Agreement.

          (d) Continuing Obligations. Following the termination of this
Agreement or any reason, MIDWEST shall remain obligated to distribute the net
proceeds of each pool to PROCESSOR as provided herein.

          14. Patronage Relationship. MIDWEST and PROCESSOR agree that the
business to be transacted under this Agreement will be done on a cooperative
basis. PROCESSOR agrees to treat the full amount of any patronage distribution,
in excess of the net proceeds to be returned to PROCESSOR as provided herein,
which is made in a written notice of allocation (as defined in 26 U.S.C. §1388)
which it receives, as income received in the year in which such written notice
of allocation is received at its stated dollar amount in the manner provided in
26 U.S.C. §1385(a).

          15. Compliance with MIDWEST’s Governing Instruments. PROCESSOR accepts
and agrees to conform to and abide by the provisions of the Articles of
Association and Bylaws of MIDWEST and all amendments thereto during the term of
this Agreement.

          16. Representations by PROCESSOR. PROCESSOR hereby represents and
warrants to MIDWEST that:

          (a) Cooperative Status. PROCESSOR is a grower-owned agricultural
cooperative which is organized and operated so as to adhere to the provisions of
Section 15(a) of the Agricultural Marketing Act (12 U.S.C., Sec. 1141j(a)), as
amended, and the Capper-Volstead Act of 1922 (7 U. S. C., Sec. 291, 292);

--------------------------------------------------------------------------------



          (b) Marketable Title. PROCESSOR has good and marketable title to the
Co-Products, and all Co-Products which are delivered to MIDWEST or to Purchasers
are free and clear of any liens, attachments, security interests, claims or
encumbrances of any kind whatsoever; and

          (c) No Prior Obligation. PROCESSOR is not under contract or obligation
to sell, market, consign or deliver any of the Co-Products to any other person,
firm, association, corporation or other entity. GMO Product. PROCESSOR warrants
and represents that it will not knowingly deliver, without the prior written
consent of MIDWEST, any Product to MIDWEST that is produced in whole or in part
from transgenic seed or other genetically modified organisms used by PROCESSOR,
PROCESSOR’s growers, or which is in any manner acquired by PROCESSOR from
another party (“GMO Product”). PROCESSOR shall indemnify, defend and hold
MIDWEST and each of its Members and their respective directors, officers,
employees, representatives and agents (each an “Indemnitee”) harmless from and
against all liabilities, obligations, claims, damages, penalties, causes of
action, costs and expenses (including, without limitation, attorneys’ fees and
expenses, product recall and/or re-routing expenses and other incidental,
consequential, special and punitive damages) (collectively, the “Liabilities”)
imposed upon, incurred by or asserted against the Indemnitee that result
directly from the supply by PROCESSOR of any GMO Product to MIDWEST pursuant to
this Agreement.

          17. Indemnification by PROCESSOR. PROCESSOR hereby agrees to indemnify
and hold harmless, MIDWEST, its members, and their respective employees, from
and against any claims, losses or liabilities, including attorneys fees
incurred, arising out of, or resulting from, the production, on-site storage or
loading of any product which is marketed by MIDWEST pursuant to this Agreement.
In addition, PROCESSOR shall defend and hold harmless MIDWEST from any costs,
claims, liabilities, suits or other proceedings or actions of any kind
whatsoever, including attorney fees incurred, arising from or connected with a
breach of any of the representations contained in Section 16 of this Agreement.

          18. Representations by MIDWEST.

          (a) Cooperative Status. MIDWEST is a grower-owned agricultural
cooperative which is organized and operated so as to adhere to the provisions of
Section 15(a) of the Agricultural Marketing Act (12 U.S.C. Sec. 1141j(a)), as
amended, and the Capper-Volstead Act of 1922 (7. U.S.C., Sec. 291, 292).

          (b) Member Agreements. MIDWEST represents that all other Members
either have or will be required to enter into identical pool marketing
agreements for the marketing of the Co-Products.

          19. Complete Agreement. The parties agree that there are no oral or
other conditions, promises, representations or inducements at variance with any
of the terms hereof and that this contract represents the voluntary and clear
understanding of both parties fully and completely.

          20. Assignment. Neither PROCESSOR nor MIDWEST may assign this
Agreement without the prior written consent of the other party.

          21. Waiver of Breach. No waiver of any of the agreements or provisions
contained in this Agreement shall be construed to be a waiver of any subsequent
breach of the same or of any other provision of this Agreement.

--------------------------------------------------------------------------------



          22. Notices. Whenever notice is required by the terms hereof, it shall
be given in writing by delivery or by certified or registered mail to the other
party at the address found at the end of this Agreement or such other address as
a party shall designate by appropriate notice. If notice is given by mail, it
shall be effective two (2) days after mailing.

          23. Construction of Terms of Agreement; Modification. The language in
all parts of this Agreement shall be constructed as a whole according to its
fair meaning and not strictly for or against any party hereto. Headings in this
Agreement are for convenience only and are not to be construed as a part of this
Agreement or as defining, limiting or amplifying the provisions hereof. This
Agreement contains the entire agreement between the parties and shall not be
modified in any manner except by an instrument in writing executed by the
parties hereto. In the event any terms, covenant or condition herein contained
is held to be invalid or void by any court of competent jurisdiction, the
invalidity of any such term, covenant or condition shall in no way affect any
other term, covenant or condition herein contained.

          24. Successors and Assigns. Subject to the other provisions of this
Agreement, all of the terms, covenants and conditions of this Agreement shall
inure to the benefit of and shall bind the parties hereto and their successors
and permitted assigns.

                    IN WITNESS WHEREOF, MIDWEST and PROCESSOR have executed this
Agreement effective the day and year first above written.

 

 

 

 

FOR MIDWEST:

 

MIDWEST AGRI-COMMODITIES COMPANY

100 Tamal Plaza, Suite 180

Corte Madera, CA 94925

 

 

 

By

     /s/ V.C. Hufford

 

 

--------------------------------------------------------------------------------

 

 

Its

          President

 

 

 

--------------------------------------------------------------------------------

 

 

 

FOR PROCESSOR:

 

MINN-DAK FARMERS COOPERATIVE

7525 Red River Road

Route 1, Box 10

Wahpeton, ND 58075

 

 

 

By

     /s/ David H. Roche

 

 

--------------------------------------------------------------------------------

 

 

Its

          President and CEO

 

 

 

--------------------------------------------------------------------------------

 


--------------------------------------------------------------------------------